IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20560
                        Conference Calendar



EUGENIO L. RODRIGUEZ,

                                         Plaintiff-Appellant,


versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; EVANS, Sgt.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 94-2933
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Eugenio L. Rodriguez, Texas prisoner # 382692, appeals the

dismissal of his 42 U.S.C. § 1983 complaint, in which he alleged

that he had been denied adequate medical care.   Rodriguez argues

that the district court erred when it entered into an agreement

with the Unit Warden, without his knowledge or consent, and that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5 4.
                           No. 96-20560
                               - 2 -

the court did not allow him to present evidence in support of his

claims.

       Allegations made at a hearing conducted pursuant to Spears

v. McCotter, 766 F.2d 179 (5th Cir. 1985), supersede the

allegations contained in the complaint.   Riley v. Collins, 828

F.2d 306, 307 (5th Cir. 1987).   Rodriguez did not raise at the

Spears hearing the claims in his original complaint about the

treatment he had received after his back surgery.   Rodriguez

instead described his inability to get medical treatment for his

leg, and he stated that he was seeking only treatment for his

leg.   The district court granted Rodriguez the relief that he had

requested.   Accordingly, the district court committed no error,

and its judgment is AFFIRMED.